Citation Nr: 1723706	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In October 2015 and March 2016 the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per the Board's March 2016 remand instructions, in April 2016 the AOJ sent the Veteran asking him to identify all private treatment related to his low back disability.  In response, the Veteran has provided copies of treatment records from various providers, including Pain Solutions, Imaging Associates of Canton, and Reed Imaging Services.  However, in November 2016 VA received completed VA Forms 21-4142 and 21-4142a in which the Veteran indicated he has received treatment from Reed Imaging Services through 2014, and treatment from Bridgemill Family Medical from 2008 to 2015.  Reed Imaging Services reports currently of record date only up to 2012, and no records from Bridgemill Family Medical have been received.  On remand, the AOJ should undertake appropriate development to obtain these outstanding treatment records.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Reed Imaging Services dated from 2012 to the present, and all treatment records from Bridgemill Family Medical.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should document this in the evidentiary record, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any updated VA treatment records, to include from the Atlanta VAMC dated from February 2016 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

